MR. JUSTICE McREYNOLDS. :
Epitomized Opinion
Bohning and Pohl, of St. John’s Evangelical Congregational School, Gerfield Heights, Cuyahoga County, Ohio, were severally convicted (102 OS. 474) of violating 108 Ohio Laws, p. 614, which prohibits the teaching of German to pupils below the eights grade in elementary, private and parochial schools and provides that instruction shall be in the English language. Error to the Supreme Court of Ohio. The U. S. Supreme Court in reversing the judgment hald.
1. This act is unconstitutional as it violates amendment 14 of the U. S. Constitution providing that no state shall deprive any person of liberty without due process of law. 43 Supreme Court 625.
MR. JUSTICE HOLMES
held:
1. The only question is whether the means adopted deprives teachers of the liberty secured to them by the 14th amendment. Youth is the time when familiarity with a language is established and if there are sections in the state where a child would hear Polish, French or German spoken at home, it is not unreasonable to provide that in his early years he shall hear and speak only English at school. No one would doubt that a teacher might be forbidden to teach many things and the only criterion of his liberty under the Constitution is whether, considering the end in view, the statute passes the bounds of reason and assumes the character of a merely arbitrary fiat. 251 U. S. 264. But the Ohio Statute expressly prohibiting the teaching of the German language is unconstitutional.